The jury asked the advice of the Court as to their mode of finding, so as to make it accord with the Act of Assembly allowing twelve and a half per cent upon all judgments brought up from the *Page 174 
county courts, which shall be affirmed in the superior court.
The jury will consider the debt and interest up to the time of the verdict in the County Court. If they find the same sum, the judgment must be affirmed by the Court here, with an allowance of twelve and a half per cent. In this case, the jury will not calculate further than to the time of the judgment in the County Court. If upon calculation they find that a less sum was allowed in the County Court than the plaintiff was entitled to, they will calculate principal and interest to that time, and find the sum which should have been found in the County Court. The Court will affirm this judgment, and allow twelve and a half per cent. But if the jury should think there was judgment for too great, a sum, they will calculate principal and interest to this time. In this case, the judgment will not be affirmed, nor twelve and a half per cent allowed.